                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


Andre D. Washington,                              :
                                                  :
               Petitioner(s),                     :
                                                  :   Case Number: 1:18cv709
       vs.                                        :
                                                  :   Judge Susan J. Dlott
Warden, North Central Correctional Inst.,         :
                                                  :
               Respondent(s).                     :

                                              ORDER

       The Court has reviewed the Report and Recommendation of United States Magistrate

Judge Stephanie K. Bowman filed on July 16, 2019 (Doc. 23), to whom this case was referred

pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the

time for filing such objections under Fed. R. Civ. P. 72(b) expired July 30, 2019, hereby

ADOPTS said Report and Recommendation.

       Accordingly, petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.

§2254 (Doc. 1) is DENIED with prejudice.

       In light of this, respondent’s motion to dismiss (Doc. 11) is DENIED as moot.

       Petitioner’s motion for a stay (Doc. 6) and motion to amend (Doc. 13) are DENIED.

       A certificate of appealability will not issue with respect to any of the claims for relief

alleged in the petition, which this Court has concluded are non-cognizable or barred from review

on a procedural ground, because under the first prong of the applicable two-part standard

enunciated in Slack v. McDaniel, 529 U.S. 473, 484-85 (2000), “jurists of reason” will not find it

debatable whether the Court is correct in its procedural ruling.

       With respect to any application by petitioner to proceed on appeal in forma pauperis, the
Court will certify pursuant to 28 U.S.C. 1915(a)(3) that an appeal of any Order adopting the

Report and Recommendation will not be taken in “good faith,”, therefore DENYING petitioner

leave to appeal in forma pauperis upon a showing of financial necessity. See Fed. R. App. P.

24(a); Kincade v. Sparkman, 117 F.3d 949, 952 (6th Cir. 1997).

       IT IS SO ORDERED.




                                                    ___s/Susan J. Dlott___________
                                                    Judge Susan J. Dlott
                                                    United States District Court
